i          i      i                                                                              i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00612-CR

                                        IN RE Terrance FLETCHER

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 8, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 24, 2010, relator Terrance Fletcher filed a petition for writ of mandamus,

complaining of the trial court’s failure to grant his pro se motions for speedy trial. However, counsel

has been retained by relator to represent him in the criminal proceeding pending in the trial court for

which he is currently confined. A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions

filed with regard to a criminal proceeding in which the defendant is represented by counsel. See

Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining



           1
          … This proceeding arises out of Cause No. 2010-CR-1384, styled State of Texas v. Terrance Fletcher, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                 04-10-00612-CR



to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial court.

Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).

                                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-